IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1191
                            Filed November 25, 2015

STATE OF IOWA, EX REL.
MARKESE WILLIAMS,
     Petitioner-Appellee,

vs.

ERIC C. ONYANGO,
     Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Bobbi M. Alpers,

Judge.



      A father appeals the court’s dismissal of his application to modify his child

support. REVERSED AND REMANDED.



      Eric Onyango, Chicago, Illinois, appellant pro se.

      Thomas J. Miller, Attorney General, and Kevin E. Kaufman, Assistant

Attorney General, Child Support Recover Unit, Davenport, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2



MULLINS, Judge.

       Eric Onyango filed an application to modify his child support obligation on

August 15, 2012.     An order for temporary modification of child support was

entered October 16, 2012, reducing Onyango’s support obligation from $466.00

to $10.00 per month. A trial scheduling order was entered on October 26, 2012,

setting the trial date for July 25, 2013, and setting a pretrial and settlement

conference for 1:00 p.m. on June 27, 2013. The order indicates copies were

sent to the mother of the child at issue, Onyango, and the child support recovery

unit. Onyango and the mother of the child failed to appear at the settlement

conference on June 27, 2013, though the child support recovery unit did appear.

The court dismissed Onyango’s application to modify and ordered his child

support obligation to revert back to its original amount.

       Onyango appeals, claiming the district court abused its discretion when it

dismissed his application and when it increased his child support obligation

without notice or a hearing.     Onyango claims he received no notice of the

settlement conference and only knew about the trial date because he called the

clerk of court in December 2012 to ask whether a trial date had been set. He

claims he was not told of the settlement conference date during this phone call.

       Without Onyango specifically saying so, we interpret his claim to be that

he did not receive a copy of the trial scheduling order. He also complains that

the order does not appear on the Iowa Courts Online Docket Records. We have

examined the trial scheduling order, which includes a file stamp indicating it was

filed October 26, 2012 at 4:16 p.m., but the scheduling order does not appear in
                                         3



the online court docket. While there is no requirement the order must appear in

the online court docket, such failure raises a fair question as to whether it was in

fact docketed and copies mailed to all the parties as required.

       While judges have a great deal of discretion to impose sanctions for failing

to comply with procedural rules, “[t]he range of that discretion narrows when the

drastic sanctions of dismissal or default are imposed.” Kendall/Hunt Pub. Co. v.

Rowe, 424 N.W.2d 235, 240 (Iowa 1988). “Before the district court may impose

either sanction, it must find that a refusal to comply was the result of willfulness,

fault, or bad faith. Usually such a sanction is limited to those situations when a

party has violated a district court’s order.” Id. The sanction of dismissal should

be a “rare judicial act” because it deprives litigants of their day in court, which

carries due process implications. Id. at 241; see also Societe Internationale v.

Rogers, 357 U.S. 197, 209 (1958) (“These decisions establish that there are

constitutional limitations upon the power of courts, even in aid of their own valid

processes, to dismiss an action without affording a party the opportunity for a

hearing on the merits of his cause.”).

       In the absence of any finding of willfulness or bad faith on the part of

Onyango, we conclude it was an abuse of discretion to dismiss his application to

modify his child support obligation when he failed to attend the settlement

conference. We therefore reverse the district court’s dismissal and remand the

modification action for further proceedings. This decision likewise reinstates the

temporary child support order entered October 16, 2012.

       REVERSED AND REMANDED.